737 N.W.2d 706 (2007)
Stephanie D. PROVOST, Plaintiff, and
Bonnie Christian, Plaintiff-Appellant, and
Denise M. Roberson, Plaintiff, Counter-Defendant,
v.
MICHIGAN DEPARTMENT OF CORRECTIONS, Defendant-Appellee, and
Ronald Baptist, Defendant, Counter-Plaintiff.
Docket No. 134004. COA No. 268856.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the February 20, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.